Order entered December 11, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01444-CV
                                        No. 05-15-01445-CV
                                        No. 05-15-01446-CV
                                        No. 05-15-01447-CV

                             IN RE TROY LEE PERKINS, Relator

               Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause No. F-0700645-S, , F-0771769-S, F-0771970-S, F-0700645-S

                                              ORDER
                            Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   DAVID J. SCHENCK
                                                               JUSTICE